   Case 2:20-cr-00665-SDW Document 8 Filed 08/04/20 Page 1 of 2 PageID: 33
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                    *
                                 *
   v.                            *      CRIM. NO. 20-665 (SDW)
                                 *
ROBERT FAZZINI                   *
                                 *
                               *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
               FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

SEE ATTACHMENT A



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: August 4, 2020                                                s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
   Case 2:20-cr-00665-SDW Document 8 Filed 08/04/20 Page 2 of 2 PageID: 34




                                      ATTACHMENT A

        The Court finds that the guilty plea hearing to be held on August 4, 2020, cannot be
further delayed without serious harm to the interests of justice, for the following reasons:

       1.      To permit defendant ROBERT FAZZINI to obtain a speedy resolution of his case
               through an admission of guilt, and to make amends through an admission of
               responsibility. Defendant FAZZINI has consented to this case being resolved by
               guilty plea by way of video conference so as to prevent any further delay.

       2.      To permit the Government to obtain a resolution of the case so that the
               Government, already operating in a restricted capacity due to the emergency, may
               appropriately focus its resources on other, emerging criminal matters. The
               Government has asked for this case to be resolved by guilty plea in order to
               prevent any further delay.

       3.      To ensure that the Court is not overwhelmed by cases and proceedings at the
               conclusion of this period of emergency. Currently, District Judges in New Jersey
               handle a substantially larger docket of cases than Judges in other Districts in the
               United States. New criminal cases continue to be assigned by the Court during
               the emergency. If the Court cannot resolve matters now by guilty plea, the
               resulting backlog will overwhelm the Court’s ability to function effectively. The
               concern of such congestion and the particular harm that likely will be caused by
               delays in the processing of cases and matters in the future is particularly acute in
               this emergency, at least given that: (1) it is unknown when this emergency will
               subside and when the Court will be able to function at normal capacity (including,
               among other things, the empanelment of trial juries); and (2) this District’s pre-
               existing shortage of District Court Judges which already has challenged the
               Court’s ability to process and resolve cases. This District has six District Judge
               vacancies: two have been pending for more than five years; one has been pending
               almost three years; two have been pending for more than a year; and one has been
               pending for almost one year. The Federal Judicial Conference has deemed the
               District’s six vacancies judicial emergencies.
